Citation Nr: 1037432	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  02-00 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety and posttraumatic stress disorder 
(PTSD).  

2.  Entitlement to an initial disability rating greater than 30 
percent for pelvic inflammatory disease (pelvic disorder), status 
post total abdominal hysterectomy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran had active service from February 1979 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Houston, Texas.

In May 2010, the Veteran testified at a personal hearing over 
which the undersigned Acting Veterans Law Judge presided while at 
the RO.  A transcript of the hearing has been associated with the 
Veteran's claims file.

In September 2006 and March 2010, the Board remanded the 
Veteran's claim for further development.  The RO has 
substantially complied with the mandates of the remand.  The case 
has been returned for appellate review.

The Board acknowledges that the Veteran has multiple 
diagnosed acquired psychiatric disorders other than an 
anxiety disorder and PTSD, including a bipolar disorder 
and a depressive disorder.  The United States Court of 
Appeals for Veterans' Claims (Court) held in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), that a service connection 
claim for PTSD "cannot be limited only to that diagnosis, 
but must rather be considered a claim for any mental 
disability that may be reasonably encompassed."  Id. at 
5.  Essentially, the Court found that a Veteran does not 
file a claim to receive benefits only for an acquired 
psychiatric disorder, such as PTSD, but in fact makes a 
general claim for whatever mental condition may be 
afflicting the Veteran.  Nonetheless, it is unclear if the 
Veteran desires to pursue a service connection claim for 
acquired psychiatric disorders, to include a bipolar 
disorder, but a May 4, 2006, statement clearly conveys a 
desire to establish service connection for a depressive 
disorder.  Given the nature of the record at this time and 
absence of any adjudication by the agency of original 
jurisdiction, the Board refers service connection claims 
for an acquired psychiatric disorder, to include a bipolar 
disorder and depression, to the RO for clarification 
and/or any appropriate action.  

The issue of entitlement to an increased disability rating for a 
pelvic disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a currently diagnosed acquired psychiatric 
disorder, to include anxiety and PTSD.  

2.  Resolving all reasonable doubt in her favor, the Veteran's 
account of in-service personal assaults is competent and 
credible.  

3.  Resolving all reasonable doubt in her favor, the competent 
medical evidence of record diagnosed the Veteran with an acquired 
psychiatric disorder, to include anxiety and PTSD, based on her 
account of in-service personal assaults.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include anxiety and PTSD, 
was incurred in service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, given the 
favorable result to the Veteran, further development under the 
VCAA or other law would not result in a more favorable outcome or 
be of assistance to this inquiry.  In this regard, the agency of 
original jurisdiction will be responsible for addressing any VCAA 
notice defect with respect to the rating and effective date 
elements when effectuating the award.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

II. Relevant Service Connection Laws and Regulations

The Veteran maintains that her currently diagnosed acquired 
psychiatric disorder, to include anxiety and PTSD, is related to 
multiple in-service personal assaults.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active service 
or, if pre-existing such service, was aggravated during service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2009).

Service connection for a psychosis may be established based upon 
a legal presumption by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).  In addition, service connection 
may be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and, (3) generally, medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by 
liberalizing, in certain circumstances, the evidentiary standards 
for establishing the occurrence of an in-service stressor for 
non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective 
July 13, 2010).  Previously, VA was required to undertake 
extensive development to determine whether a non-combat Veteran 
actually experienced the claimed in-service stressor and lay 
testimony, by itself, was not sufficient to establish the 
occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Instead, credible supporting evidence of a 
corroborated in-service stressor was required.  Credible 
supporting evidence was not limited to service department 
records, but could be from any source.  See YR v. West, 11 Vet. 
App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).  Further, credible supporting evidence of the actual 
occurrence of an in-service stressor could not consist solely of 
after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. 
at 396.

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the 
need for stressor corroboration in circumstances in which the 
service member's claimed in-service stressor is related to "fear 
of hostile military or terrorist activity."  Specifically, the 
amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and the Veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

For purposes of this paragraph, "fear of hostile military 
or terrorist activity" means that a Veteran experienced, 
witnessed, or was confronted with an event or circumstance 
that involved actual or threatened death or serious injury, 
or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's response to 
the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or 
horror.   
See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-
39,852).  The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for increased 
rating, the Board should first determine whether application of 
the revised version would produce retroactive results.  In 
particular, a new rule may not extinguish any rights or benefits 
the service member had prior to enactment of the new rule.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised 
version of the regulation is more favorable, the implementation 
of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier 
than the effective date of that change.  VA can apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.

Additionally, in the context of a PTSD claims based on personal 
assault, the Courts have imposed an exception to the holding in 
Moreau, 9 Vet. App. at 396, that "[a]n opinion by a medical 
professional based on postservice (sic) examination of the 
Veteran cannot be used to establish the occurrence of the 
stressor in service."  In Patton v. West, 12 Vet. App. 272 
(1999), the Court declared that this "categorical statement 
[was] made in the context of discussing PTSD diagnoses other than 
those arising from personal assault."  Id. at 380.  As such, 
when a Veteran makes a PTSD claim based on personal assault, an 
interpretation of behavior changes in relation to a medical 
diagnosis can establish the occurrence of the stressor in-
service.  Id.; see also Bradford v. Nicholson, 20 Vet. App. 200 
(2006).  

III. Background and Analysis

As indicated above, the Veteran served on active duty from 
February 1979 to June 1981.  During this service, the Veteran 
recounted being sexually assaulted by a Drill Sergeant, at Ft. 
Jackson, South Carolina.  See Board Hearing Transcript, pp. 5-7, 
July 31, 2006, Veteran Statement in Support of Claim, May 10, 
2002.  The Veteran also provided an account of being sexually 
assaulted by, at least, three service members, after she became 
intoxicated, at Ft. Sam, Texas.  See "Presenting Psychiatric 
Problems," VA Examination Report, January 11, 2005; Appeal to 
the Board of Veterans' Appeals (VA Form 9 ), February 11, 2003.  
What is more, the Veteran indicated that this assault resulted in 
pregnancy and her separation from service, as to terminate this 
pregnancy.  Id.  In connection with these events, the Veteran 
reported experiencing personnel difficulties and decreased 
performance.  See "Presenting Psychiatric Problems," VA 
Examination Report, January 11, 2005.  

With respect to corroboration of the Veteran's claimed in-service 
personal assaults, the record does not suggest, nor does the 
Veteran maintain, that any such event(s) was reported to military 
or civilian authorities, but the evidence of record is highly 
suggestive that such event likely occurred.  A review of the 
Veteran's claims file  confirms her assignment (i) to Ft. 
Jackson, South Carolina for Basic Training and Advanced 
Individual Training (AIT), from February 1979 to February 1980; 
and (ii) to Ft. Sam, Texas, from February 1980 to June 1981.  The 
Veteran's service personnel records also document personnel 
problems related to financial concerns and not meeting 
performance goals on numerous occasions.  See Individual 
Soldier's Report, May 13, 1981; Suspension of Check Privileges 
Memo, June 26, 1980.  What is more, the Veteran was subject to 
Article 15 proceedings for failure to comply with Army 
regulations.  See Record of Proceedings Under Article 15, UCMJ, 
January 23, 1981.  The Veteran's service treatment records also 
note (i) an instance where she "had [taken four] pregnancy 
tests...[and] all [were] reportedly negative," (ii) diagnosed 
amenorrhea, secondary to psychological stress, and (iii) her 
desire to have an abortion upon being informed that she was 8-to-
10 weeks pregnant.  See Military Hospital Treatment Record, March 
1979; VA Hospital Summary, August 16, 1979; Gynecological 
Treatment Record and Ultrasound, January 5, 1981.  Further, the 
Veteran's service personnel records confirm her separation from 
service soon after being informed of her pregnancy.  See 
Pregnancy Counseling Checklist, May 6, 1981; Personnel Action, 
June 3, 1981.  Although the highlighted evidence and numerous 
other pieces of evidence of record considered in isolation do not 
definitively corroborate any in-service personal assaults, the 
Board finds the Veteran's account to be credible and, considered 
with the evidence of record, sufficiently corroborates her 
claimed in-service personal assaults.  See Statement, Veteran's 
Mother, May 20, 2010; Statement, Veteran's Sister, May 20, 2010; 
see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), 
cert. denied, 523 U.S. 1046 (1998), Jefferson v. Principi, 271 
F.3d 1072, 1076 (Fed. Cir. 2001) (noting that the Board has 
inherent fact-finding ability); 38 U.S.C.A. § 7104(a).  As such, 
the remaining issue, pertinent to the claim, is whether the 
evidence is sufficient to link any currently diagnosed acquired 
psychiatric disorder, to include anxiety and PTSD, to this 
event(s).  

The Veteran's extensive post-service treatment records have been 
associated with the claims file, documenting both (i) treatment 
for diagnosed anxiety and PTSD; and (ii) her account of being 
assaulted prior to service.  See VA Mental Health Note, July 24, 
2002; VA Mental Health Triage Note, March 10, 1999; 
"Assessment," VA Psychological and Social Assessment, August 6, 
1992; VA Hospital Discharge Summary, July 23, 1992.  
Significantly, multiple VA psychiatric treatment records document 
the Veteran's diagnoses of anxiety and PTSD based, at least in 
part, on her account in-service personal assaults.  See VA Mental 
Health Admission, February 13, 2004; VA Mental Health Outpatient 
Note, July 24, 2002; see also VA Examination Report, January 11, 
2005.  

In an effort to assist the Veteran, she was provided a VA 
examination in January 2005.  Relying on the Veteran's account of 
in-service personal assault, a current examination, service 
personnel and treatment records and post-service medical records, 
the examiner diagnosed the Veteran with an anxiety disorder, with 
PTSD features.  The examiner then opined that the Veteran "may 
very well have experienced military sexual trauma, but...it [was] 
difficult to assess a relationship between any alleged trauma and 
a change in behavior."  Factors the examiner deemed to 
particularly support this opinion were the Veteran's failure to 
mention any pre-service personal assault, her inconsistent 
performance in-service and what the examiner deemed to be an 
inconsistent account of in-service personal assault.  With 
respect the disorder diagnosed at this examination, the examiner 
stated that the Veteran presented with "anxiety and symptoms of 
sexual trauma," but indicated pre-service personal assault 
"could account for these behaviors."  

After a thorough review of the medical evidence of record, the 
Board finds sufficient evidence linking the Veteran's acquired 
psychiatric disorder, to include anxiety and PTSD to her in-
service personal assaults.  Considering the January 2005 VA 
examiner's opinion, as a whole, the Board finds that the examiner 
provided, at least, an arguable opinion relating a currently 
diagnosed acquired psychiatric disorder to the Veteran's claimed 
in-service sexual assaults.  The VA examiner did suggest that the 
Veteran's in-service personal assaults were not sufficiently 
corroborated; however, with respect to determinations of this 
nature, the Board is the finder of fact and, for the reasons 
previously outlined, has determined that her claimed stressors 
have been sufficiently corroborated.  This being the case, the 
examiner's notation of the Veteran presenting "symptoms of 
sexual trauma" and opinion that she "may very well have 
experienced military sexual trauma" provide, at least, an 
arguable opinion relating her currently diagnosed acquired 
psychiatric disorder to her claimed in-service personal 
assault(s).  Moreover, post-service treatment records reflect the 
Veteran being diagnosed with PTSD by numerous VA physicians, 
based on her account of in-service personal assault.  See VA 
Mental Health Admission, February 13, 2004; VA Mental Health 
Outpatient Note, July 24, 2002.  Under these circumstances, the 
Board finds that the medical evidence and opinions of record 
reasonably suffice to relate the Veteran's diagnosed acquired 
psychiatric disorder, to include anxiety and PTSD, to in-service 
personal assaults.  

In sum, after considering the lay evidence of record, and 
resolving all reasonable doubt in her favor, the Board finds that 
the Veteran's currently diagnosed acquired psychiatric disorder, 
to include anxiety and PTSD, were, at least in part, caused by 
in-service personal assaults.  Therefore, the Board finds that 
the evidence sufficiently satisfies the criteria to establish 
service connection for an acquired psychiatric disorder, to 
include anxiety and PTSD, and to this extent, the Veteran's claim 
is granted.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include anxiety and PTSD, is granted.  


REMAND

In order to appeal a rating decision to the Board, certain 
procedural steps must be followed to grant the Board jurisdiction 
to review the case.  First, once a rating decision issues, the 
Veteran or his or her representative must file a timely notice of 
disagreement; so long as the issues being appealed are clear, the 
agency of original jurisdiction by law must then issue a 
Statement of the Case; finally, to convey jurisdiction to hear 
the case on the Board, the Veteran must file a timely, 
substantive appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 
20.302(a).  

The Veteran's was granted service connection for a pelvic 
disorder in a January 2006 rating action, and a 30 percent 
disability rating was assigned.  In a May 2006 statement, the 
Veteran conveyed her belief that she was entitled to an increased 
initial disability rating for this disorder, to include a 
temporary 100 percent rating based on hospital convalescence.  

The Veteran's statement voiced clear disagreement with the 
initial rating assigned in the October 2005 rating decision; and, 
because no special wording is required for a notice of 
disagreement, this statement is considered to be a notice of 
disagreement with regard to the issue of entitlement to an 
increased initial disability rating for a pelvic disorder, 
currently rated at 30 percent, to include entitlement to hospital 
convalescence.  See 38 C.F.R. §§ 20.201, 20.302(a).  The notice 
of disagreement is still pending; and it is therefore proper to 
remand this claim because the Veteran has not been provided a 
Statement of the Case on this issue.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this 
issue will be returned to the Board after issuance of the 
Statement of the Case only if perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall issue a Statement of the 
Case to the Veteran addressing the claim 
for an initial disability rating greater 
than 30 percent for a pelvic disorder, to 
include entitlement to a temporary 100 
percent disability rating based on 
hospital convalescence.  The Veteran and 
her representative should be informed of 
the period of time within which she must 
file a substantive appeal to perfect her 
appeal to the Board concerning this issue.  
If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board.  If, and only if, a 
timely substantive appeal is filed, 
the case should be returned to the 
Board for further appellate 
consideration.

The Veteran need take no action until she is so informed.  She 
has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No inference should be drawn regarding 
the final disposition of this claim as a result of this action.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


